       Case 1:21-cv-01150-RC Document 9 Filed 05/03/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
MARY JANE WILLIAMS, et al.,                )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )     No. 1:21-cv-01150-RC
                                           )
MARTIN J. WALSH, in his official capacity  )
as U.S. Secretary of Labor, et al.,        )
                                           )
        Defendants.                        )
_________________________________________ )

                       REQUEST FOR SUMMONS TO ISSUE

       Plaintiffs request that the Clerk issue the attached summonses for the Attorney

General of the United States and the United States Attorney’s Office.



DATED: May 3, 2021                   Respectfully submitted,

                                     /s/ Elizabeth T. Leiserson
                                     Elizabeth T. Leiserson
                                     D.D.C. Bar No. TN0020
                                     SOUTHERN MIGRANT LEGAL SERVICES
                                     A Project of Texas RioGrande Legal Aid, Inc.
                                     311 Plus Park Blvd., Ste. 135
                                     Nashville, TN 37217
                                     (615) 538-0725
                                     eleiserson@trla.org

                                     Counsel for Plaintiff Martha Icela Flores Gaxiola
